Citation Nr: 1236238	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-28 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  From November 23, 2011, entitlement to an increased rating for status post chronic lower back strain with degenerative disc and joint disease, currently rated 40 percent disabling.

2.  From November 23, 2011, entitlement to an initial increased rating for degenerative disc and joint disease of the cervical spine, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Stephen Stefanski, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to August 2002.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2012 decision, the Board denied entitlement to a rating in excess of 10 percent for status post chronic lower back strain with degenerative disc and joint disease for the period prior to June 6, 2006; denied entitlement to a rating in excess of 20 percent for status post chronic lower back strain with degenerative disc and joint disease for the period from June 6, 2006, to November 22, 2011; denied entitlement to a rating in excess of 10 percent for degenerative disc and joint disease of the cervical spine for the period prior to June 6, 2006; denied entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine for the period from June 6, 2006 to November 22, 2011.  The Board remanded the issues of entitlement to a rating in excess of 20 percent for status post chronic lower back strain with degenerative disc and joint disease from November 23, 2011, and entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine from November 23, 2011.  In a July 2012 rating decision, the RO granted entitlement to a 40 percent rating for status post chronic low back strain with degenerative disc and joint disease, effective November 23, 2011, and granted entitlement to a 30 percent rating for degenerative disc and joint disease of the cervical spine, effective November 23, 2011.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The July 2012 rating decision reflects that a total disability rating due to individual unemployability (TDIU) was granted, effective November 23, 2011.  The grant of a TDIU constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream element of effective date.  Thus, such issue is not currently in appellate status.  Id.


FINDINGS OF FACT

1.  For the period from November 23, 2011, the Veteran's chronic lower back strain with degenerative disc and joint disease does not result in unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes of at least 6 weeks during the past 12 months; or, evidence of additional separately compensable neurological abnormalities associated with the lumbar spine.

2.  For the period from November 23, 2011, the Veteran's degenerative disc and joint disease of the cervical spine does not result in unfavorable ankylosis of the cervical spine, incapacitating episodes of at least 4 weeks during the past 12 months; or, evidence of additional separately compensable neurological abnormalities associated with the cervical spine.  



CONCLUSIONS OF LAW

1.  For the period from November 23, 2011, the criteria for entitlement to a rating in excess of 40 percent for status post chronic lower back strain with degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

2.  For the period from November 23, 2011, the criteria for entitlement to a rating in excess of 30 percent for degenerative disc and joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2003, the Veteran was issued VCAA notice pertaining to his underlying service connection claim for lumbar spine disability.  In May 2004, the Veteran was issued VCAA notice pertaining to his underlying service connection claim for cervical spine disability.  Since the lumbar spine and cervical spine appellate issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which the respective August 2003 and May 2004 VCAA letters were duly sent), another VCAA notice was not required. VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial ratings assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims; as detailed these matters were remanded in March 2012 for a new VA examination.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for increased evaluations and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the February 2011 and March 2012 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's post-service private and VA treatment records and lay statements and testimony of the Veteran.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims for increased ratings for cervical spine and lumbar spine disabilities for the period from November 23, 2011.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In June 2012, the Veteran underwent a VA examination pertaining to the claimed disabilities, and in July 2012 the examiner offered an addendum opinion.  The examination reports obtained are thorough and contain sufficient information to decide these issues for the period from November 23, 2011.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to increased ratings for cervical spine and lumbar spine disabilities for the period from November 23, 2011.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Vertebral fracture or dislocation is evaluated under Diagnostic Code 5235.  Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar spine

As detailed, from November 23, 2011, the Veteran's lumbar spine disability is rated 40 percent disabling.  

With regard to the period from November 23, 2011, a 40 percent rating is in effect in contemplation of flexion of 30 degrees or less, under the general rating formula for injuries of the spine.  Under this rating criteria, a 50 percent rating contemplates unfavorable ankylosis of the thoracolumbar spine and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  The objective medical evidence of record, however, does not reflect a diagnosis of ankylosis.  Thus, a 50 percent disability rating is not warranted for the Veteran's lumbar spine disability for the period from November 23, 2011.  

With regard to the rating criteria for intervertebral disc syndrome, the Board acknowledges that the June 2012 VA examiner checked the 'Yes' box for incapacitating episodes and the examiner also checked the box reflecting a total duration of 'at least 6 weeks' over the past 12 months.  The examiner, however, did not provide additional comment and there is no supporting medical evidence which reflects that the Veteran has been prescribed bed rest and treatment by a physician for at least 6 weeks during the past 12 months.  The Veteran reported to the examiner that his back hurts all the time, and that parts of each day the pain is worse, but this does not amount to at least 6 weeks of bedrest prescribed by a physician.  Thus, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The Board acknowledges that service connection is in effect for radiculitis, right lower extremity, rated 10 percent disabling.  The June 2012 VA examination report does not reflect radiculopathy of the left lower extremity.  The examiner also commented that he does not have any other neurologic abnormalities, thus there is no basis for additional separate compensable ratings.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating for the period from July 8, 2010.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board finds, however, that the currently assigned 40 percent disability rating adequately compensates him for any subjective complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the thoracolumbar spine.


Cervical spine

The Veteran's cervical spine disability is rated 30 percent disabling from November 23, 2011.  

With regard to the period from November 23, 2011, a 30 percent rating is in effect in contemplation of flexion of 15 degrees or less, under the general rating formula for injuries of the spine.  A 40 percent rating contemplates unfavorable ankylosis of the cervical spine and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  The objective medical evidence of record, however, does not reflect a diagnosis of ankylosis.  Thus, a 40 percent disability rating is not warranted for the Veteran's cervical spine disability for the period from November 23, 2011.  

With regard to the rating criteria for intervertebral disc syndrome, the Board acknowledges that the June 2012 VA examiner checked the 'Yes' box 'for incapacitating episodes and the examiner also checked the box reflecting a total duration of 'at least 6 weeks' over the past 12 months.  The examiner, however, did not provide additional comment and there is no supporting medical evidence which reflects that the Veteran has been prescribed bed rest and treatment by a physician for at least 6 weeks during the past 12 months.  The Veteran reported to the examiner that sometimes his neck pain is so bad that he does not want to get out of bed.  This could last 2 to 10 days.  But this does not amount to at least 4 weeks of bedrest prescribed by a physician.  Thus, a 40 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The Board acknowledges that service connection is in effect for radiculitis, right upper extremity, rated 20 percent disabling, associated with his cervical spine disability.  The June 2012 VA examination report does not reflect radiculopathy of the left upper extremity.  The examiner also commented that he does not have any other neurologic abnormalities, thus there is no basis for additional separate compensable ratings.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating for the period from July 8, 2010.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board finds, however, that the currently assigned 30 percent disability rating adequately compensates him for any subjective complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the cervical spine.

Extraschedular ratings

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected cervical spine and lumbar spine disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about these service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

For the period from November 23, 2011, entitlement to a disability rating in excess of 40 percent for status post chronic lower back strain with degenerative disc and joint disease is denied.

For the period from November 23, 2011, entitlement to a disability rating in excess of 30 percent for degenerative disc and joint disease of the cervical spine is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


